Citation Nr: 1504946	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction of a disability rating for osteoarthritis of the right knee from 20 percent to 10 percent, effective May 1, 2013, was proper.

2.  Entitlement to an evaluation in excess of 20 percent disabling for limitation of flexion due to osteoarthritis of the right knee. 

3.  Entitlement to an evaluation in excess of 30 percent disabling for status post anterior cruciate ligaments reconstruction with internal cartilage derangement of the right knee ("right knee instability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1987 to December 1988 and from May 1989 to August 1993.  

This matter comes before the Board of Veterans Appeals (Board) from March 2010, June 2010 and January 2013 rating decisions.  The March 2010 and June 2010 rating decisions continued a 20 percent evaluation for osteoarthritis of the right knee and 30 percent evaluation for status post anterior cruciate ligament reconstruction with internal cartilage derangement of the right knee.  The January 2013 rating decision reduced the evaluation of the osteoarthritis of the right knee from 20 percent to 10 percent effective as of May 1, 2013.  

The matter of the reduction in the assigned disability rating does not necessarily include a claim for an increased rating. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the reduction actually stems from a VA examination conducted in connection with a claim for an increased evaluation.  Throughout the appeal, the Veteran has repeatedly asserted entitlement to an increased evaluation.  Accordingly, the Board has characterized the issues as stated on the title page. See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).


FINDINGS OF FACT

1.  In an October 2012 rating decision, the RO proposed to reduce compensation benefits from 20 percent to 10 percent for the service-connected osteoarthritis of the right knee.  The Veteran was notified of this proposed reduction in October 2012; he was also notified that he had 30 days to request a hearing and 60 days to submit additional evidence. 

2.  The reduction from 20 percent to 10 percent for the service-connected osteoarthritis of the right knee is was accomplished by way of a rating decision issued in January 2013.  

3.  The examination on which the reduction was based was less than full and complete and not reflective of the Veteran's current condition and was contradictory to his other examinations.  

4.  The Veteran's osteoarthritis of the right knee is manifested by limitation of flexion to 30 degrees due to pain and limitation of extension to 5 degrees due to pain.  

5.  The Veteran's status post anterior cruciate ligaments reconstruction with internal cartilage derangement of the right knee has been determined to be severe.  


CONCLUSIONS OF LAW

1.  The reduction rating for osteoarthritis of the right knee from 20 to 10 percent effective May 1, 2013, was improper and is void ab initio.  38 U.S.C.A. §§ 1101, 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 5260 (2014).

2.  The criteria for an evaluation in excess of 20 percent for osteoarthritis of the right knee manifested by limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5260 (2014).

3.  The criteria for an evaluation in excess of 30 percent for status post anterior cruciate ligaments reconstruction with internal cartilage derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5259 (2014).  

4.  The criteria for a separate 10 percent evaluation for osteoarthritis of the right knee manifested by limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased evaluation for his right knee.  By way of history, the RO granted service connection for status post anterior cruciate ligament reconstruction with internal cartilage derangement in a January 1994 rating decision.  That rating decision assigned a 10 percent evaluation pursuant to Diagnostic Codes 5299-5259.  A December 1996 rating decision increased the rating for the status post anterior cruciate ligament reconstruction with internal cartilage derangement to 30 percent under Diagnostic Codes 5259-5257.  In August 2006 the RO continued the 30 percent evaluation for status post anterior cruciate ligament reconstruction with internal cartilage derangement and granted a separate 20 percent evaluation for osteoarthritis of the right knee pursuant to Diagnostic Code 5257-5003.  

In February 2010, the Veteran was notified that an examination was scheduled to reassess his condition.  Rating decisions in March 2010 (mailed in April 2010) and June 2010 (mailed in July 2010) continued the ratings noted above.  The Veteran timely perfected his appeal of these decisions.

During the pendency of the appeal the RO proposed a reduction in the rating for osteoarthritis of the right knee from 20 percent to 10 percent in an October 2012 rating decision.  The reduction was subsequently implemented in a January 2013 rating decision and was effective May 1, 2013.  

The Veteran has continued to argue that his right knee has increased in severity and warrants a higher rating.  Accordingly, the Board will first address the matter of the reduction and then consider whether an increase is warranted. 

Rating Reduction 

VA regulations provide that, where the reduction in a disability rating of a service-connected disability or employability status is considered warranted and the lower disability rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  

The beneficiary will be notified of the contemplated action and furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  Id. 

The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. 

If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).   

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)). 

If the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable, and a rating reduction fails to discuss those regulations, the reduction is void ab initio.  Brown v Brown, 5 Vet. App. 413, 420 (1993) (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant).  See also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (noting that the Board failed to discuss the applicability of 38 C.F.R. § 3.344).  

In Greyzck v. West, 12 Vet. App. 288 (1999), the Court of Appeals for Veterans Claims (Court) observed that the regulatory language in 38 C.F.R. § 3.344(a) had not changed since its adoption in February 1961 and, citing Brown and Kitchens, declared that it had consistently held that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio.  Id. at 292.

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction complied with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421.  

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).

Initially, the Board notes that the RO notified the Veteran of the proposed rating reduction in October 2012 at his latest address of record.  He was furnished detailed reasons and given 60 days from the date of the notice to submit additional evidence showing that the compensation payments should be continued at their present level. He was also offered the opportunity to have a personal hearing.  Therefore, the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question.

Thus, the issue is whether the reduction in the evaluation for service-connected osteoarthritis of the right knee from 20 percent to 10 percent was justified by the evidence.  The 20 percent rating in question had been in effect for more than 5 years.  The Board notes that the prior June 2008 rating decision specifically noted that the osteoarthritis was likely to improve; however, the Board finds it significant that the examination ordered in conjunction with that finding did not demonstrate improvement and indeed the March 2010 and June 2010 rating decisions continued the 20% evaluation.  Neither the March 2010 nor June 2010 rating decisions indicted that the condition was likely to improve.  Accordingly, the Board finds that 38 C.F.R. § 3.344 applies.

Reviewing the October 2012 and January 2013 rating decisions reflects that the RO did not discuss or consider whether the examination on which the reduction was based was full and complete as the examinations upon which the 20% rating was awarded, nor did they discuss whether the evidence reflected material improvement and further reflected that it was reasonably certain the improvement would be maintained under the ordinary conditions of life.  Thus, the reduction is void ab initio.  

Furthermore, even if 38 C.F.R. § 3.344 did not apply, the Board still finds that the reduction was not warranted.  

The Veteran's osteoarthritis of the right knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion of the right knee.  Under this diagnostic code, a non-compensable rating is warranted if flexion is limited to 60 degree.  A 10 percent rating is warranted if flexion is limited to 45 degrees.  A 20 percent rating is warranted if flexion is limited 30 degrees and 30 percent rating is warranted if flexion is limited to 15 degrees.  

Assignment of a disability rating should take into account a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

The RO granted service connection for osteoarthritis in an August 2006 rating decision and a 20 percent evaluation was assigned, effective April 12, 2006.  The initial grant was based upon a July 2006 VA examination that demonstrated flexion of the right knee to 119 degrees.  During that examination the Veteran complained of constant knee pain along with locking, weakness, stiffness, swelling increased heat, redness instability and easy fatigability.  He reported flare-ups due to change of weather or with heavy workload and indicated the flare-ups lasted 3-5 days.  He did not use crutches canes or corrective shoes but used a knee brace when he played with his children.  The RO explained the 20 percent was assigned as "although you do not meet the criteria for a 20 percent as explained above, a 20 percent is still warranted due to x-ray evidence showing osteoarthritis of the right knee along with additional evidence of a 50 percent decrease in strength in flexion of the right knee as compared with the left."  

The Veteran underwent a VA examination in March 2008.  He presented with a dull aching pain and a sharp pain during flare-ups.  He stated that he has increased pain with weather changes.  He was on Celebrex for pain, which provided moderate relief.  He wore a brace daily and was undergoing physical therapy at the time of the examination.  The examiner noted evidence of giving way, instability, pain, stiffness, weakness and episodes of subluxation, daily or more often.  The examiner reported that the Veteran had severe flare-ups weekly that last one to two days.  

Upon physical examination, there was evidence of abnormal weight bearing.  The Veteran walked with a limp.  His range of motion was flexion to 100 degrees with pain on motion beginning at 30 degrees.  The examiner noted evidence of inflammatory arthritis, extraarticular manifestations, and muscle weakness.  A summary of his general condition included crepitus, deformity, edema, tenderness, painful movement, instability, weakness, clicks, snaps, grinding, and guarding of movement. 

Based upon the results of this examination, the RO continued the Veteran's 20 percent evaluation for his service connected osteoarthritis of the right knee in June 2008. 

In March 2010, the Veteran underwent another VA orthopedic examination.  At this examination, it was noted that the Veteran did have deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion subluxation many times a day, inflammation, redness, swelling, tenderness, and severe flare-ups.  Range of motion testing was flexion to 105 degrees and full extension.  There was a notation of pain on motion but the examiner did not note where this pain on motion began.  The Veteran was able to do complete repetitive testing and after three repetitions, there was no additional range of motion limitations.  X-ray evidence revealed marked degenerative change of the knee joint.  

The RO issued another rating decision in March 2010 continuing the evaluation of the 20 percent for osteoarthritis of the knee.  The Veteran submitted private treatment notes in support of his claim, and after reviewing these records, the RO again continued the 20 percent evaluation in a June 2010 rating decision.

The rating reduction was based on findings from a September 2012 VA examination.  At this examination the diagnosis of orthopedic arthritis was continued.  The Veteran reported that he had constant flare-ups; he cannot sit without pain in his knees.  He continues to wear a brace on his right knee for stability and the examiner indicated that use of the brace was constant.  He reported that the Synvisc injections do help manage his pain, but that the pain is still constant and activity makes it worse.  

Range of motion measurements at this examination was 110 degrees of flexion with objective evidence of pain on motion.  The examiner reported that the Veteran was able to do repetitive testing and there was no change in range of motion.  The examiner did report that the Veteran experienced functional loss of his right knee to include less movement than normal, pain on movement and atrophy from disuse.  Further, the examiner reported objective evidence of pain to palpation for joint line or soft tissue of the right knee.  

The Veteran underwent a VA orthopedic examination in June 2013.  At this examination, the Veteran stated that he was in chronic pain all of the time.  He took "over the counter" and prescription pain medication to manage is pain symptoms.  He began Synvisc injections for the previous 3 to 4 years to manage his increasing pain and swelling.  He reported that his knee would swell after physical exertion and limiting is range of motion to 50 degrees.  He reported that these flare-ups occur every couple of weeks now that he has changed to sedentary employment.  

The Veteran's range of motion measurements at this examination was flexion to 110 degrees and pain beginning at 30 degrees.  Extension ended at 5 degrees with pain beginning at 10 degrees.  The Veteran was able to perform repetitive testing and after three repetitions his right knee flexion was 110 degrees and his extension was at 5 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion of the knee after repetitive-use testing.  The examiner noted that there was less movement than normal, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran also pain to palpation on the right knee.  Muscle testing was 5/5 on flexion and 4/5 on extension.  The Veteran has a meniscus condition evidenced by meniscal tear, frequent episodes of joint pain and frequent episodes of joint effusion.  The examiner noted that the Veteran has to wear a brace on the right knee and degenerative or traumatic arthritis evidenced by an MRI performed in April 2011.  Lastly, the examiner reported that the Veteran's range of motion was considerably diminished due to pain, swelling and flare-ups cause by weight bearing activities.  

The Veteran also submitted evidence from his private orthopedic surgeon, Dr. S. A.  The Veteran underwent an examination with Dr. A in February 2013.  The Veteran presented with complaints of pain, numbness, tingling, swelling, grinding, popping, catching, aching and shooting pain.  He stated that he noticed loss of strength with getting out of a chair, ascending and descending stairs, and walking.  His right knee felt unstable with daily activities and had limited range of motion.  

Range of motion measurement completed by Dr. A at the February 2013 examination were flexion to 130 degrees with pain on motion beginning at 65 degrees and extension to 5 degrees with pain beginning at 15 degrees.  The Veteran was able to perform repetitive testing and after three repetitions, flexion was to 130 degrees with pain on motion beginning at 65 degrees and extension to 5 degrees with pain beginning at 15 degrees.  

The Veteran underwent a VA orthopedic examination for his right knee in January 2014.  At the examination, the Veteran reported flare-ups that impact the function of the knee.  He stated that for the last two years he has had sedentary employment that has limited his flare ups to one to two times per week, but that weight bearing activities were still painful.  He also was receiving injections in his knee to alleviate pain for the past six months, making the discomfort in his knee tolerable as long as he had sedentary employment.  

The Veteran had the following range of motion measurements at this examination.  Flexion of the right knee was to 105 degrees with pain on motion beginning at 80 degrees.  There was no limitation of extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing, after three repetitions his right knee flexion was 115 degrees, and there was no limitation of extension.  The Veteran did not have any additional limitation in range of motion of the right knee following repetitive use testing.  The examiner did note that the Veteran had function loss and/or functional impairment of the right knee in the form of less movement than normal, excess fatigability, and pain on movement.  It was noted by the examiner that the Veteran wears a brace to assist with his stability.  The Veteran had muscle strength of 5/5 on his right side.  There was evidence of slight patellar subluxation on the right side.  

The Veteran has a right meniscus condition with evidence of joint locking, joint pain, joint effusion and meniscal tear, which cause pain and instability.  There was no evidence of degenerative or traumatic arthritis on imaging studies.  Additionally, there was no evidence of patellar subluxation.  There was MRI performed on the Veteran's knee in April 2011.  The MRI showed that there was no definite ACL graft and that it may be ruptured.  There was a large amount of notch synovitis and no obvious passive anterior tibial translation.  There was also evidence of moderate to severe tetracompartmental osteoarthritis with at least grade II to II chondomalcia of the lateral patellar appeal and lateral patellar facet, grade IV chondromalcia of the medial portion of the lateral femoral condyle.  Macerated trizonal tearing versus prior medial meniscectomy with medial meniscal insufficiency, but no parameniscal cyst.  At least 5 osseous fragments noted throughout the knee joint.  

The examiner noted that the Veteran's knee condition did previously affect his ability to work prior to him obtaining sedentary employment.  

Considering the facts of this case, to include objective findings and the Veteran's reported functional impairment, the evidence is at least in equipoise as to whether there was improvement in his service-connected osteoarthritis of the right knee.  It cannot be said that the preponderance of the evidence supports the reduction.  Upon a thorough review of the Veteran's last examinations since he filed his claim for an increase, it appears as though they are all very similar with the exception of the examination in September 2012, where the examiner did not note any pain on motion during the Veteran's range of motion testing.  As result, the RO proposed to reduce the Veteran's evaluation for evidence of painful arthritis, but not for limitation of flexion.  The Veteran was previously assigned a 20 percent evaluation because flexion was limited by pain to 30 degrees.  Significantly, the RO never mentioned the provisions of 38 C.F.R. § 3.344 or evaluated whether the September 2012 VA examination was as full and complete as prior examinations that served as the basis for the grant.  Brown v Brown, 5 Vet. App. 413, 420 (1993) (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant).

Furthermore, throughout the period on appeal the Veteran continued to demonstrate "x-ray evidence showing osteoarthritis of the right knee along with additional evidence of a 50 percent decrease in strength in flexion of the right knee as compared with the left" which was initially cited as the reason for the 20 percent evaluation in the August 2006 rating decision.  Additionally, the examiner reported that the Veteran had mild osteoarthritis in 2012, but all the other examiners had diagnosed him with tricompartmental osteoarthritis (2010), moderate osteo arthritis of the medial joint compartment and moderate patellofemoral arthrosis (2013), or moderate to severe tetracompartmental osteoarthritis (2014).  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  Significantly, the September 2012 VA examination that served as the basis for the grant of the 10 percent evaluation varies significantly from the examinations that came prior and the examinations that followed.  

The Board finds that there is significant evidence in the Veteran's file, which supports this 20 percent evaluation for his right knee disability, and in fact, he has not shown such drastic improvement as to warrant a reduction.  In sum, because there is no basis to support a finding that the service-connected disability had undergone material improvement under the ordinary conditions of life, the reduction in rating was improper.


Increased Rating 

Having restored the 20 percent evaluation for the osteoarthritis of the right knee, the Board must now consider whether an evaluation in excess of 20 percent is warranted for the osteoarthritis of the right knee and whether an evaluation in excess of 30 percent is warranted for the right knee instability.

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45.

Instability

The Veteran has also filed a claim for an increased rating for right knee instability.  The Veteran is currently evaluation as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Currently, the Veteran is receiving the highest possible rating under that Diagnostic Code.  

The Board has reviewed the Veteran's VA examinations and private treatment notes to see if his disability could be evaluated under any other diagnostic code.  The Veteran does not have ankylosis of the knee, so the provisions of 5256 do not apply.  The Veteran does have frequent episodes of locking, pain and effusion into the joint, but the provisions of 5258 are limited to a 20 percent evaluation.  The Veteran is already compensated under Diagnostic Code 5260.  Lastly, the Veteran does not have impairment of the tiba or fibula and as such, the provisions of 5262 would not apply to his disability.  The Veteran does wear a brace, but it is noted that he has patellar instability and not instability of the tibula and fibula.  

The Veteran has requested that an extra-schedular evaluation be considered for his right knee instability.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id., see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has daily, recurrent subluxation or lateral instability of the right knee.  He has to wear a brace to provide additional support.  The Veteran has been rated at 30 percent or the severe category since 1996.  There has been no noted deterioration of this part of his knee since he was service connected.  As the rating criteria adequately contemplates the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.  See Thun, 22 Vet. App. at 115 (noting that "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.").

Furthermore, even if the symptoms were not adequately contemplated in this case there is no indication that the Veteran has exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Although the Veteran often complained that he was forced to change to sedentary employment because he could no longer perform his duties as a letter carrier for the Postal Service, there is no indication that the condition resulted in hospitalization or marked interference with his current employment.  Additionally, having to take certain days from work is the reason that he is being compensated for his disability.  See 38 C.F.R. § 3.321 (noting the provisions of the rating schedule represent the average impairment in earning capacity in civil occupations and further explaining that exceptional disability picture is one with such related factors as marked interference with employment); 4.1 (noting that the rating represents the average impairment in working capacity and degrees of disability are considered adequate to compensate for considerable loss of working time); Miller v. Shinseki, 2011WL 287196, *3 (January 31, 2011); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").

Right Knee Osteoarthritis 

The Veteran has filed a claim for an increased rating for his service-connected osteoarthritis of the right knee.  Since the Board has restored his 20 percent rating for the entire period on appeal and discussed his examinations in depth above, the Board will review the evidence of record to determine whether the Veteran is entitled to a higher rating.  

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2014).  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2013).

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Lastly, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

In order the Veteran to receive a higher rating under diagnostic code 5260, he would have to show limitation of flexion to 15 degrees or less.  As explained above, the Veteran is currently evaluated as 20 percent disabling due to pain on flexion beginning at 30 degrees, even though he has range of motion to 100 degrees on average.  None of the records reflect limitation to 15 degrees or less.  As such, the Board finds that the Veteran is not entitled to an increased rating based on limitation of flexion under Diagnostic Code 5260.  

Further, it is important for the Veteran to understand that not all evidence in this case supports the current evaluation (the 20%), let alone a higher evaluation.  The Veteran has been given a higher evaluation of 20 percent due to the amount of pain in his knee that limits the functionality of his right knee.  However, there is no evidence in the record to support a higher evaluation.  Additionally, his most recent examinations show that pain on motion begins at 65 or 80 degrees.  

The Board also considered whether a separate compensable evaluation for limitation of extension was warranted.  While the VA examination in June 2013, reflected extension limited to 5 degrees with painful motion beginning at 10 degrees.  The Veteran also submitted private treatment notes from Dr. S.A. from February 2013 showing that his flexion was limited to 5 degrees with pain beginning at 15 degrees.  Given the different findings, the Board considered whether staged ratings were appropriate.  In this case, however, while the private physician noted pain at 15 degrees on the DBQ checklist, the physician's underlying notes outlining the office visit only reflect extension to 5 degrees on both active and passive motion testing.  Furthermore, a January 2013 VA treatment record (one month prior to the private record) described full extension of the right knee and the VA examination, just months after the private record, reflected limitation with pain only to 10 degrees.  Accordingly, as the Veteran demonstrated extension, limited by pain, to 10 degrees, the Board finds that an separate 10 percent evaluation for limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261 is warranted.  

The Board acknowledges that the Veteran's right knee disability does not allow him to do all of the physical activities he was once able to do and that he has status post ACL reconstruction with residual painful motion and osteoarthritis.  However, his current range of motion or his right knee does not meet the criteria for a higher evaluation than the ones already generously provided for above.  The Veteran's current compensable evaluation of 20 percent for limitation of flexion, and 30 percent for severe subluxation, and his new 10 percent evaluation for limitation of extension takes into consideration limitation of motion due to pain and instability.  

Additional considerations 

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected right knee disability.  However, no higher or separate evaluations are warranted under any of these diagnostic codes at any point during the appeal period, than the ones already provided for above.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262 for the knees.

The Board acknowledges the Veteran's contentions that his service-connected right knee disability warrants an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right knee disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule, namely x-ray findings of osteoarthritis and pain on motion that does effect the functional range of motion of the knee.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected left knee disability.  Specifically, it is noted that the Veteran is recently employed at the Department of Homeland Security in sedentary employment.  Therefore, remand or referral of a claim for TDIU is not necessary, as there is no evidence of unemployability due to the service-connected disability or some form of extraschedular disability.

As a final note, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, the Veteran received notification prior to the initial unfavorable agency decisions in February 2008.  The Veteran's claim was subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations in March 2008, March 2010, September 2012, June 2013, and January 2014 for his right knee disabilities.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The VA examinations are factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 


ORDER

The reduction of the 20 percent rating assigned for the service-connected right knee osteoarthritis is void by operation of law.  

Entitlement to an increased evaluation for status post anterior cruciate ligaments reconstruction with internal cartilage derangement of the right knee is denied.  

Entitlement to an increased evaluation for limitation of flexion for osteoarthritis of the right knee is denied. 

Entitlement to a separate 10 percent evaluation for limitation of extension due to osteoarthritis of the right knee is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


